Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dent et al. (US 20090253385) in view of Sharma (WO 2018005555 A1) (both of which have been provided in the International Search Report).

Regarding claim 1, Dent discloses a radio communication device (Fig. 4; [0018]), comprising:

a receiver circuit, wherein the receiver circuit has an oscillator circuit to generate a baseband signal from a received radio frequency signal ([0040]; [0044]; Fig. 4, element 456; baseband signal shown as I BASEBAND and Q BASEBAND); and 
a feedback circuit coupled to the antenna and the receiver circuit, wherein the feedback circuit is configured to couple a portion of the transmitted radio frequency signal to the oscillator circuit using a transmission line (Fig. 4, feedback from 418 which is coupled to antenna 422 via 426 and coupled to the receiver circuit via the path labelled REFLECTD SIGNALS; [0043]; claim 1; [0105]; Fig. 6, transmission line 612; [0058]).
Dent does not disclose a device substrate and the transmitter and receiver circuits coupled to the device substrate. 
In the same field of endeavor, however, Sharma discloses a device substrate and the transmitter and receiver circuits coupled to the device substrate ([0080], lines 1 - 8; [0021]; Fig. 1A).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Sharma in the system of Dent because this would allow for interconnections to be easily made.



Regarding claim 3, Dent discloses the feedback circuit comprises a driver circuit configured to transmit the portion of the transmitted radio frequency signal to the transmission wherein the transmission line is coupled to the oscillator circuit line (Fig., 6, lower path has transmission line 612 and signal goes from transmitter circuit to duplexor; Fig. 4 shows element 418 coupled to oscillators in top path via “REFLECTED SIGNALS” path).

Regarding claim 4, Dent doesn’t explicitly disclose the driver circuit is a wideband amplifier.
However, Dent discloses “the signal bandwidth, which can be substantial in OFDM systems” ([0097], last sentence). This implies a wideband amplifier. 

Regarding claim 5, Dent discloses a buffer circuit configured to couple the portion of the transmitted radio frequency signal from the transmission line to the oscillator circuit (Fig. 4, elements 464, 418, 444 form feedback path).

However, Dent discloses “the signal bandwidth, which can be substantial in OFDM systems” ([0097], last sentence). This implies wideband buffer circuit configured to couple the portion of the transmitted radio frequency signal from the transmission line to the oscillator circuit.

Regarding claim 6, Dent discloses the transmission line has a physical length, wherein the physical length is less than a threshold ([0058] discloses length L of transmission line less than ¼ of a wavelength). Having it larger than a threshold is inherent since the transmission line length can’t be 0.

Regarding claim 7, Dent discloses the transmission line has an electrical length, wherein the electrical length is indicated by a carrier frequency of the radio frequency signal, wherein the carrier frequency is selectable from a band of frequencies, wherein the band of frequencies has a bandwidth of at least two octaves ([0058] discloses length L of transmission line less than ¼ of a wavelength and hence related to carrier frequency; bandwidth atleast 2 octaves is merely a design choice depending on the data that needs to be transmitted. A larger bandwidth allows for more data. [0097] discloses us of OFDM, where the bandwidth can be substantial).

Regarding claim 8, Dent discloses the oscillator circuit is configured to convert the portion of the transmitted radio frequency signal to a modulated baseband signal (Fig. 4, upper path shows portion of the transmitted radio frequency signal fed back to receiver side and demodulated to baseband; [0047]).

Regarding claim 9, Dent discloses the transmitted radio frequency signal is polar modulated ([0046] discloses phase-only modulation for GSM; which would be polar modulation).

Regarding claim 10, Dent discloses a control circuit configured to alternatively couple the portion of the transmitted radio frequency signal and a received radio frequency signal to the oscillator circuit ([0045] discloses the above 2 modes of operation. This implies a control circuit).

Regarding claim 11, Dent discloses the receiver circuit further comprises baseband processing circuits to convert a modulated baseband signal generated by the oscillator circuit to a digital baseband signal (Fig. 4, upper path shows ADC 450-1, 450-2 which converts analog baseband to digital baseband; [0040]; [0044]).



Regarding claim 13, Dent discloses the characteristic of the transmitter circuit is at least one of an adjacent channel leakage ratio and a quality of the transmitter circuit ([0050]).

Regarding claim 14, Dent discloses a method for operating a radio transceiver circuit to test a transmitter circuit within the radio transceiver circuit (Fig. 4; [0018]), the method comprising:
transmitting a radio frequency signal to an antenna (Fig. 4, antenna 422; transceiver 400 has transmitter in lower path; Fig. 2, block 222; [0033]);
sensing a portion of the transmitted radio frequency signal (Fig. 4; claim 18, page 13, right column, 1st 2 lines);
transmitting the sensed portion of the transmitted radio frequency signal to a frequency mixer circuit in a receiver circuit of the radio transceiver circuit to generate a modulated 
processing the modulated baseband signal to recover digital baseband data that was used to modulate the transmitted radio frequency signal (Fig. 4, upper path shows ADC 450-1, 450-2 which converts analog baseband to digital baseband; [0040]; [0044]).
Dent doesn’t explicitly disclose determining a characteristic of the transmitter circuit using the digital baseband data and a processing circuit coupled to the radio transceiver circuit.
However, this is inherent since Dent discloses determining quality of an impedance match (Fig. 13; [0050]) that is used to adjust the matching network. Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, that determining the impedance match would be equivalent to determining the transmission characteristic since impedance match determines the quality of the transmitted signal.

Regarding claim 15, Dent discloses transmitting the sensed portion of the transmitted radio frequency signal to the frequency mixer comprises: 
conditioning the sensed portion of the transmitted radio frequency signal using a driver circuit, to obtain a conditioned signal; and transmitting the conditioned signal to a transmission line coupled to the receiver circuit ([0062] – [0064]).

Regarding claim 16, Dent doesn’t explicitly disclose conditioning the sensed portion of the transmitted radio frequency signal comprises amplifying the sensed portion of the transmitted radio frequency signal using a wideband amplifier, wherein the wideband amplifier is configured to operate over a frequency band having a bandwidth greater than a threshold bandwidth.
However Dent discloses “the signal bandwidth, which can be substantial in OFDM systems” ([0097], last sentence). This implies a wideband amplifier. Bandwidth greater than a threshold bandwidth is inherent, since any bandwidth is larger than a smaller bandwidth, the smaller bandwidth being the threshold.

Regarding claim 17, Dent discloses generating the modulated baseband signal comprises mixing the conditioned signal with an unmodulated signal generated by an oscillator of the receiver circuit (Fig. 4, oscillator 456 generates signal which is mixed with the incoming conditioned signal in 446-1; [0040]; [0044]).

Regarding claim 18, Dent discloses a system (Fig. 4; [0018]), comprising:
a receiver circuit (Fig. 4, upper path) comprising:
a frequency mixer circuit ([0040]; [0044]; Fig. 4, element 456; baseband signal shown as I BASEBAND and Q BASEBAND);

a feedback circuit configured to couple an output of the transmitter circuit to the frequency mixed circuit (Fig. 4, feedback from 418 which is coupled to antenna 422 via 426 and coupled to the receiver circuit via the path labelled REFLECTD SIGNALS; [0043]; claim 1; [0105]; Fig. 6, transmission line 612; [0058]), the feedback circuit comprising:
a transmission line (Fig. 6, transmission line 612; [0058]),
a coupler circuit coupled to the output of the transmitter circuit (Fig. 7; [0062] – [0064])
a driver circuit coupled to coupler circuit and to a transmission line (Fig., 6, lower path has transmission line 612 and signal goes from transmitter circuit to duplexor; Fig. 4 shows element 418 coupled to oscillators in top path via “REFLECTED SIGNALS” path), and
a buffer circuit coupled to the transmission line and the frequency mixer circuit, the frequency mixer circuit configured to selectively receive an input from the buffer circuit and a receive antenna (Fig. 4, elements 464, 418, 444 form feedback path).
Dent does not disclose a device substrate and the transmitter and receiver circuits coupled to the device substrate. 
In the same field of endeavor, however, Sharma discloses a device substrate and the transmitter and receiver circuits coupled to the device substrate ([0080], lines 1 - 8; [0021]; Fig. 1A).


Regarding claim 19, Dent discloses the frequency mixer circuit is configured to convert a radio frequency signal to a baseband signal using an unmodulated oscillator circuit. (Fig. 4, oscillator 456 generates signal which is mixed with the incoming conditioned signal in 446-1; [0040]; [0044]).

Regarding claim 20, Dent discloses the transmitter circuit is configured to generate a polar modulated radio frequency signal ([0046] discloses phase-only modulation for GSM; which would be polar modulation).

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to transceivers adjusting feedback based on transmitter characteristics: 

Zhu et al.  (US 9350405) discloses a method and apparatus for antenna tuning and power consumption management in a communication device.
Itkin (US 10938425) discloses use of a feedback receiver in a transmitter unit.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632